In a special proceeding pursuant to article 77 of the Mental Hygiene Law for the appointment of a conservator of the property of Edgard Judas, petitioner appeals from so much of a judgment of the Supreme Court, Kings County, dated September 4, 1979, as appointed Seth Rubinstein as coconservator. Judgment affirmed insofar as appealed from, without costs or disbursements. While it is usually the practice to designate a member of the family as conservator, in view of the factual circumstances revealed in the record, Special Term properly exercised its discretion in appointing a disinterested person. Damiani, J. P., Gulotta, Margett and Weinstein, JJ., concur.